                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

   IN RE:                                               }
                                                        }       Case No. 3:17-bk-04932
   STEPHEN JETTON TAYLOR                                }       Chapter 13
   SSN: xxx-xx-1340                                     }
                                                        }       Judge Charles M. Walker
                                                        }
            Debtor,                                     }
                                                        }
   Stephen Jetton Taylor,                               }
                                                        }
            Plaintiff,                                  }
                                                        }
   v.                                                   }       Adv. Proc. No. 3:18-ap-90060
                                                        }
                                                        }
   Loancare,                                            }
                                                        }
            Defendant.                                  }

        PLAINTIFF’S BRIEF IN OPPOSITION TO LOANCARE’S MOTION FOR
                            SUMMARY JUDGMENT

            COMES NOW the Debtor/Plaintiff Stephen Jetton Taylor, (hereinafter “Debtor”)

   and respectfully submits this brief in opposition to Loancare’s (hereinafter “Defendant”)

   Motion for Summary Judgment. Based upon the following, the Debtor submits that there

   do exist genuine issues of material facs that are sufficient to allow this matter to proceed

   to the discovery phase and would request that summary judgment be denied as to the

   Defendant.

                I.       INTRODUCTION AND SUMMARY OF MATERIAL FACTS

            On April 26, 2011, the Debtor/Plaintiff and his non-filing spouse purchased real

   property located at 2606 Mercer Place, Thompsons Station, TN 37179 (hereinafter, “real

   property”) and took out a loan with PHH Mortgage Corporation to finance the purchase.

   The Debtor subsequently filed for Chapter 13 bankruptcy on July 21, 2017. In the




Case 3:18-ap-90060         Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18          Desc Main
                                    Document      Page 1 of 16
   Chapter 13 petition, the Debtor scheduled a debt with the Defendant secured by the real

   property in the amount of $158,700.00. The Debtor’s plan was confirmed on September

   14, 2017. Pursuant to the terms of the Confirmed Plan, the Defendant would be paid a

   continuing monthly payment of $1,137.50 and the pre-petition arrearage of

   approximately $6,738.32 would be paid in full with 0% interest, upon the filing of a proof

   of claim by the Defendant.

          The Defendant was provided notice at its bankruptcy specific address as stated on

   the Debtor’s credit report and was given an opportunity to file a claim. When the claims

   bar date passed on December 4, 2017, the Defendant had not filed a proof of claim.

   Pursuant to Fed. R. Bankr.P. 3004, Debtor’s counsel filed a proof of claim on the

   Defendant’s behalf. The Chapter 13 Trustee subsequently moved to disallow the proof of

   claim filed by Debtor’s counsel, on the grounds that the claim did not comply with 11

   U.S.C. §502(b)(1) or Fed. R. Bankr.P. 3001. The Defendant failed to respond to the

   Trustee’s motion to disallow the claim filed by Debtor’s counsel. Notice of a hearing on

   the Trustee’s motion was served on the Defendant on January 18, 2018, and the hearing

   took place on February 14, 2018. Despite receiving notice of the hearing, the Defendant

   failed to show up for the hearing. The Debtor was not in the position to bring opposition,

   as the Debtor was not in possession of the Note. Therefore, the proof of claim was

   disallowed on February 22, 2018. Upon the disallowance of the proof of claim, the

   Debtor filed the instant adversary proceeding on April 20, 2018.

          Upon the disallowance of the claim, the funds that had been earmarked for the

   Defendant pursuant to the confirmed Chapter 13 plan were sent to the Debtor’s other

   creditors. As such, the Debtor completed his plan by paying 100% to his unsecured




Case 3:18-ap-90060      Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18              Desc Main
                                 Document      Page 2 of 16
   creditors. The Trustee submitted the Notice of Completion on May 2, 2018, and the

   Debtor received his discharge on June 6, 2018.

           The Debtor is now in a position where his mortgage was not paid by the Chapter

   13 Trustee, and the Defendant claims that the Debtor’s mortgage has a significant arrearage

   and has threatened foreclosure. The instant Adversary Complaint seeks to determine the

   extent, priority, and validity of the Defendant’s lien, and sets forth that the Defendant’s

   lien is void pursuant to 11 U.S.C. § 506(d). The Defendant has filed for summary judgment,

   stating that the Defendant was not properly served the Trustee’s Motion to Disallow its

   claim and also that the Debtor/Plaintiff cannot void the deed of trust. The Defendant further

   mistakenly asserts that standing to enforce the Deed of Trust is not at issue. The Debtor,

   herein, will establish that there are genuine issues of fact that still exist such that disposing

   of this case on summary judgment is improper.

                          II.     ARGUMENT AND LEGAL AUTHORITY

       A. Summary Judgment Standard

       In order for summary judgment to be appropriate, there should be no genuine issue as

   to any of the material facts of the case. Courts must view the evidence, all of the facts and

   any inferences that may be drawn from the facts in the light most favorable to the

   nonmoving party. Matsushita Elec. Indus. V. Zenith Radio Corp., 475 U.S. 574, 587

   (1986), citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). The nonmoving

   party (in this case the Debtor), must set forth specific facts showing that there is a genuine

   issue for trial, and summary judgment would only be appropriate if the Debtor fails to make

   a showing of sufficient evidence to establish an essential element of his case. See Celotex

   Corp. v. Catrett, 477 U.S. 317, 322 (1986). The Court is not to make a determination at




Case 3:18-ap-90060       Doc 25     Filed 05/06/19 Entered 05/06/19 15:50:18                Desc Main
                                   Document      Page 3 of 16
   this stage as to the truth of the matter, but only whether there is a genuine issue for trial.

   Browning v. Levy, 283 F. 3d 761, 769 (6th Cir. 2002), citing Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 249 (1986).

      B. The Trustee’s Motion to Disallow the Claim was Properly Served

          The Defendant has argued that the disallowance of its claim is improper because

   Loancare was not properly served a copy of the Motion to Disallow its claim. According

   to Fed. R. Bankr.P. 7004(b)(3), made applicable here by Rule 9014(b):

          Except as provided in subdivision (h), in addition to the methods of service
          authorized by Rule 4(e)—(j) F.R.Civ.P., service may be made within the United
          States by first class mail postage prepaid as follows: Upon a domestic or foreign
          corporation or upon a partnership or other unincorporated association, by mailing
          a copy of the summons and complaint to the attention of an officer, a managing or
          general agent, or to any other agent authorized by appointment or by law to
          receive service of process and, if the agent is one authorized by statute to receive
          service and the statute so requires, by also mailing a copy to the defendant.

   (emphasis added).

          The Chapter 13 Trustee filed the Motion to Disallow the claim of the Defendant

   on January 16, 2018. The motion was filed pursuant to Fed. R. Bankr.P. 9014. The

   motion was served on January 16, 2018 to all interested parties, including the Debtor,

   Debtor’s attorney, and to Loancare at the address used on the Debtor’s bankruptcy

   petition, as well as the physical location of Loancare, to the attention of “Officer,

   Managing or General Agent.”

          The Defendant argues that notice was improper because it was not served upon a

   specific individual, but rather was directed to the “Officer, Managing or General Agent.”

   The Defendant has not argued in its motion that it failed to receive actual notice, or that it

   was unaware of the bankruptcy or the motion to disallow their claim. However, the

   Defendant states that the mail room would be “extremely confused with where to direct




Case 3:18-ap-90060       Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18                Desc Main
                                  Document      Page 4 of 16
   such a piece of mail.” (Loancare, LLC’s Memo in Support of Summary Judgment,

   Section B). In the case In re Riverchase Apartments, 184 B.R. 35 (Bankr. M.D. Tenn.

   1993), Judge George Paine states, “A creditor may choose to organize its business by

   dividing activities into various departments, but it may not use that method of operation

   as a shield against notice properly sent to the creditor in its name and place of business.”

   (citing In re Worthing, 24 B.R. 774, 776 (Bankr. D. Conn. 1982). Further, Judge Paine

   opines that the debtor is not required to conduct an extended search for creditors and their

   addresses, but notice must be “reasonably calculated to apprise the creditor of the

   pendency of the bankruptcy proceeding and give the creditor an opportunity to object or

   otherwise respond.” Id. at 39.

          In the case of In re C.V.H. Transport, Inc., 254 B.R. 331 (Bankr. M.D. Pa. 2000),

   the court reviewed the advisory committee notes for the prior Bankruptcy Rule 704(c),

   which is almost indistinguishable from the current Rule 7004(b), and the advisory notes

   state that notice can use a reference to a position or title. Id. at 333. Furthermore, the

   1999 advisory committee revisited the issue and concluded that “requiring parties to

   name an officer, director, or managing agent would create more problems than it would

   solve.” Id. Therefore, addressing an officer or agent by title was sufficient. Id. at 334. See

   also, In re Tudor, 282 B.R. 546, 550 (Bankr. S.D. Ga. 2002) (holding that mailing notice

   to the attention of “managing agent” was sufficient service under 7004(b)(3)); In re

   Outboard Marine Corp., 359 B.R. 893 (Bankr. N.D. Ill. 2007) (addressing mail to title is

   sufficient; reference to named individual is not required).

          Most applicable to the issue at hand is a 2008 case from the Bankruptcy Appellate

   Panel of the Sixth Circuit. In re Fusco, No. 08-8028, 2008 WL 4298584, 397 B.R. 544




Case 3:18-ap-90060       Doc 25      Filed 05/06/19 Entered 05/06/19 15:50:18             Desc Main
                                    Document      Page 5 of 16
   (B.A.P. 6th Cir. 2008). The Fusco case reviewed a potential notice issue where a motion

   to sell property free and clear of liens had not been served upon the mortgage creditor by

   mailing directed to an officer, managing or general agent, but instead it had been mailed

   to the attorney who had filed two prior motions in the bankruptcy case. When the creditor

   challenged notice under 7004(b)(3), the Court stated that the creditor had not argued that

   it had no actual notice, just that the notice did not technically comply with the rule. The

   Court held, “Notice is adequate when it is shown that although a party did not receive

   formal notice, actual notice was received. Id. at *6. The Fusco Court relied upon the 6th

   Circuit precedent in the case of Creditors Comm. Of Park Nursing Ctr., Inc. v. Samuels,

   766 F.2d 261 (6th Cir. 1985), which cited the Supreme Court’s decision in Mullane v.

   Cent. Hanover Bank & Trust Co., 339 U.S. 306 (1950) and reasoned that notice is

   adequate if reasonably calculated to achieve actual notice. See also, Nationstar Mortg.

   LLC v. Iliceto, (In re Iliceto), No. 15-81766-CIV-MARRA, 2016 WL 10893969 (S.D.

   Fla. 2016) (a creditor’s due process rights were not violated even when there was

   evidence of irregularities in the service of certain filings, because creditor conceded that

   it did have actual notice of the key documents that impacted its status as a secured

   creditor. Due process requires notice and an opportunity to be heard).

           The Iliceto Court relied heavily upon the Supreme Court’s decision in Espinosa,

   wherein an arguably illegal provision discharging a debtor’s student loan interest was

   entered into a confirmation order. The order was served upon the creditor, but the Debtor

   never brought an adversary proceeding to determine dischargeability of the student loan

   debt. When the student loan carrier attempted to collect the interest from the Debtor after

   discharge, the Debtor brought suit to enforce the discharge order. Because the Debtor




Case 3:18-ap-90060      Doc 25     Filed 05/06/19 Entered 05/06/19 15:50:18               Desc Main
                                  Document      Page 6 of 16
   showed proof that the creditor had received notice of the confirmation order, the Supreme

   Court stated that the creditor’s due process rights had not been violated. They had

   received the plan and could have objected to it but simply chose not to. United Student

   Aid Funds, Inc.v. Espinosa, 559 U.S 260 (2010).

          A rule requiring that a specific individual must be named for notice to be proper

   would create an undue hardship upon the Debtors in this district as well as the Chapter 13

   Trustee, who files hundreds of motions per month using this manner of service. The

   Court did not take issue with the notice requirements when the Trustee filed the Motion

   to Disallow. The Court scheduled a hearing on the motion and filed an automated

   certificate of service of the scheduled hearing, in the same manner upon which the

   Trustee served the initial motion. This indicates that this Court believed that the Trustee

   had issued proper notice to the Defendant. In the Middle District, such service of process,

   as long as it contains the necessary words that describe the individual as an officer,

   managing or general agent, is sufficient.

          The Debtor would further assert that the general address used on the Debtor’s

   bankruptcy petition (and again by the Chapter 13 Trustee in their motion) was the same

   address that was reported by the Defendant to the credit bureaus as the “bankruptcy

   specific address.” Despite notice of the bankruptcy itself being sent to this address, the

   Defendant ignored the bankruptcy and failed to file a proof of claim by the claims bar

   date. As such, the Debtor’s counsel filed a proof of claim on the Defendant’s behalf as a

   timely placeholder claim in order to buy the Defendant extra time to amend the claim

   later and provide necessary documentation to fulfill the requirements of Rule 3001(c) and

   Rule 3002.1. Despite being provided notice at the “bankruptcy specific address” for both




Case 3:18-ap-90060      Doc 25     Filed 05/06/19 Entered 05/06/19 15:50:18              Desc Main
                                  Document      Page 7 of 16
   the Notice of Bankruptcy and the Motion to Disallow, the Defendant failed to file a claim

   and failed to respond to the Trustee’s motion to disallow the claim.

          This issue should not be decided on Summary Judgment, because a genuine issue

   of a material fact still exists pertaining to this issue --- whether the Defendant had actual

   notice of the bankruptcy and the Trustee’s motion. If the Defendant had actual notice,

   then the Trustee’s notice addressed to “Officer, Managing or General Agent” as required

   by the rules should not be used as an excuse by the Defendant. The Defendant’s due

   process rights have not been violated.

      C. The Defendant’s Lien is Void

          1. The Claims Process and the Implications of §506(d)

          The process for filing a proof of claim is set forth in 11 U.S.C. § 501. A creditor

   may file a proof of claim pursuant to §501(a), but if they do not file a claim, § 501(c) is

   triggered, which allows the debtor or the trustee to file the proof of claim. The claims

   process allows the Debtor, by filing a proof of claim on behalf of a creditor, to haul the

   creditor into court even when the creditor may prefer to sit out of the process. Fed. R.

   Bankr.P. 3002 and § 502(b)(9) require a timely claim to be filed as a precondition to

   allowance in a Chapter 13 bankruptcy. See United States v. Chavis (In re Chavis), 47 F.3d

   818 (6th Cir. 1995). An allowed claim is required for a creditor to receive a distribution

   under the plan. Still v. Tennessee Dep’t of Revenue (In re Rogers), 57 B.R. 170 (Bankr.

   E.D. Tenn. 1986).

          The plain language of §506(d) states:

              To the extent that a lien secures a claim against the debtor that is not an allowed
              secured claim, such lien is void, unless—
              (1) Such claim was disallowed only under section 502(b)(5) or 502(e) of this
                  title; or




Case 3:18-ap-90060       Doc 25     Filed 05/06/19 Entered 05/06/19 15:50:18              Desc Main
                                   Document      Page 8 of 16
              (2) Such claim is not an allowed secured claim due only to the failure of any
                  entity to file a proof of such claim under section 501 of this title.


   The two exceptions to §506(d) are inapplicable in the case at bar. This case does not involve

   a domestic support creditor, and an entity did file a proof of claim. The language of §506(d)

   is clear, that the lien is void for failure to have an allowed secured claim.

           The Defendant argues that the Debtor “manufactured a situation in which he filed

   a skeletal claim that he undoubtedly knew the Trustee would move to disallow, and now

   that it has been disallowed, wants to be rewarded for such actions by obtaining a free house.

   This is not the purpose of the bankruptcy code.” (Loancare, LLC’s Memo for Summary

   Judgment, Section C). The Debtor refutes that proposition by arguing that the purpose

   behind Chapter 13 of the bankruptcy code is to allow the Debtor to restructure his debts, to

   help the Debtor to reorganize his estate and to catch up a delinquent mortgage to avoid

   foreclosure. The Code very specifically provides that a Debtor can file a proof of claim if

   the creditor does not do so. See § 501(c). The Debtor chose to do just that in this case. The

   Debtor filed a claim pursuant to Fed. R. Bankr.P. 3004, whereby the Clerk sent notice to

   the creditor Loancare. Since a claim was filed, the Defendant was directed pursuant to Fed.

   R. Bankr. P. 3001(c) to comply with certain requirements. The Defendant failed to comply

   with those requirements and now seeks to be rewarded for their disregard. At no point in

   time did the Defendant seek to have the claim filed by the Debtor’s counsel withdrawn

   from the record, or to have the order disallowing its claim to be reconsidered. The

   Defendant simply opted to do nothing. Such inaction has created a fundamental inequity

   in this case between the rights of the Defendant and the rights of the Debtor, because other

   creditors have now received more than they would have otherwise received from the plan.




Case 3:18-ap-90060       Doc 25     Filed 05/06/19 Entered 05/06/19 15:50:18            Desc Main
                                   Document      Page 9 of 16
           Now that the Debtor’s plan has been completed and discharged, the Defendant now

   seeks to collect on the debt or to foreclose on the Debtor’s property which is valued at over

   $200,000.00 but only encumbered by a lien of about $158,000.00. The Debtor would argue

   that the purpose behind Chapter 13 bankruptcy has been thwarted if the Defendant is

   allowed to proceed with such collection and/or foreclosure. The result in this case is that

   an abundance of harm is bestowed upon the Debtor, such that he might be in a worse-off

   position than he was in before filing for bankruptcy.

          2. Proof of a Valid Claim Has Not Been Provided

          The Defendant relies very heavily on the case of In re Oudomsouk, 483 B.R. 502

   (Bankr. M.D. Tenn. 2012), wherein Judge Mashburn made a very limited ruling regarding

   a similar set of facts. In discussing Oudomsouk, it is important to review the case law that

   Judge Mashburn used to support his decision. The Court relied very heavily on the Chapter

   7 bankruptcy case, Dewsnup v. Timm, 502 U.S. 410 (1992), for the proposition that a lien

   can pass through a bankruptcy unaffected. Dewsnup has been cited hundreds of times in

   similar cases such as Oudomsouk, but it is important to review Dewsnup with regard to its

   facts and the legislative history leading up to that decision.

          Dewsnup seemed to revive the Court’s ruling in the 1886 Supreme Court decision

   Long v. Bullard, 117 US 617, which held that “a bankruptcy discharge of a secured

   creditor’s claim does not affect the status of the creditor’s underlying lien on the Debtor’s

   property.” Id. at 620-21. The Long decision had been put into question when Congress

   enacted the Bankruptcy Reform Act of 1978, wherein §506(d) was added. Dewsnup was

   a Chapter 7 case wherein a mortgage company filed a claim that exceeded the fair market

   value of the real property to which its lien attached. The claim filed by the creditor was an




Case 3:18-ap-90060       Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18             Desc Main
                                  Document     Page 10 of 16
   allowed secured claim. The debtor then attempted to use §506(d) as a means to value the

   lien of the mortgage creditor and reduce the claim to the fair market value of the collateral.

   The court held that the lien passed through the bankruptcy unaffected, and that §506(d)

   was limited to circumstances where a claim had been disallowed. Id. In other words,

   §506(d)’s voidance mechanism turns on claim allowance. See In re Blendheim, 803 F.3d

   477 (9th Cir. 2014). While this, to some, might have been a revival of the Long decision

   after the 1978 reform act, it has a very narrow holding that is only applicable in a situation

   where a claim has not been disallowed.

          The Court in Oudomsouk also reviewed three other cases, to which the Defendant

   has cited in its summary judgment motion, that are inapplicable in the case at bar. See In

   re Hamlett, 322 F.3d 42 (4th Cir. 2003); In re Tarnow, 749 F.2d 464 (7th Cir. 1984); In re

   Be-Mac Transport Co., 83 F.3d 1020 (8th Cir. 1996). In those cases, the underlying claim

   was late filed and therefore treated as if a claim was never filed. When a claim is filed and

   objected to; however, disallowance is not automatic—the creditor has a full and fair

   opportunity to contest the disallowance of its claim. The Defendant must understand that

   there is a consequence to sleeping on its rights and refusing to defend its claim, and that

   consequence is codified in §506(d). See Blendheim at 491.

          Judge Mashburn, in Oudomsouk, attempted to reach an equitable resolution to the

   parties’ dispute, and since there was no dispute as to the validity of the lien, the Court ruled

   that it would reconsider the claim. While the Court declined to reach a verdict on the legal

   questions that were posed, the Court did come down on the Defendant, who was in the best

   position to offer a resolution to the claims dispute and did nothing. The Defendant “could

   have sought withdrawal of the proof of claim pursuant to Fed. R. Bankr.P. 3006; it could




Case 3:18-ap-90060       Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18                Desc Main
                                  Document     Page 11 of 16
   have sought to amend the claim, or could have provided the information to the Debtors to

   amend; it could have shown proof of perfection to the Trustee prior to the claim being

   disallowed; and, of course, it could have asked for reconsideration before the Debtors filed

   this adversary proceeding. Oudomsouk at 513.

          At the end of the day, Judge Mashburn ruled against allowing the mortgage creditor

   to sit out of the process, but did not intend the Court’s decision “to be used as either a

   sword or a shield in some other case.” Id. at 515.

          The Defendant also points to the Shoemake decision for the proposition that a claim

   that is disallowed for a procedural ground and not a substantive ground is not a basis for

   voiding a lien. Shoemake v. SN Servicing Corp., 586 B.R. 741 (M.D. Tenn. 2018). The

   Court in Shoemake holds that the lien must have been invalid in substance. Such a holding

   circumvents the plain language of §506(d), which does not limit the voidance of a lien

   based on procedural or substantive grounds, but simply states that a claim that is not

   allowed is void. Furthermore, Chapter 13 Trustee Henry E. Hildebrand, III, in his amicus

   curiae brief in support of the Debtor’s position in Oudomsouk, disputed the

   characterization of the grounds for his motion to disallow the claims as merely procedural.

   He stated,

          Though the proofs of claim filed on behalf of the Defendant were procedurally
          defective . . . the Trustee’s objections were substantive. The Trustee’s motions
          sought disallowance of the claims under § 502(b)(1), on the grounds that the claims,
          as asserted, were not enforceable. Through compliance with Rule 3001(c) by
          providing evidence of the asserted creditors’ ability to enforce the claims against
          the Debtors or the Debtors’ property might have eliminated the Trustee’s
          substantive objection under § 502(b)(1), that fact does not convert the Trustee’s
          objections to mere procedural objections. The Trustee’s objections went to the
          substantive heart of the matter- whether the asserted creditor in fact held any claims
          or not.




Case 3:18-ap-90060      Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18              Desc Main
                                 Document     Page 12 of 16
           The Oudomsouk case is distinguishable from the instant case because, in that case,

   there was no question about the validity of the lien and the creditor’s right to enforce the

   lien. The parties were pushing the Court to take a stance on whether a creditor could simply

   ignore the bankruptcy process, or if an otherwise valid lien could be voided by the Debtors

   using §506(d) when they had filed an insufficient claim on the creditor’s behalf.

           3. The Note provided by the Defendant is Bearer Paper

           The Defendant in the case at bar did not provide proof of any lien against the

   Debtor’s residence until the filing of their summary judgment motion on March 22, 2019.

   The creditor attached a note, endorsed in blank, along with an affidavit of the Defendant’s

   counsel stating that the note is in his possession as of the date of the filing, March 22, 2019.

   The Defendant has submitted no proof that the note was in its possession at the time of the

   bankruptcy filing. Further discovery is necessary and a chain of custody must be

   established in this case in order for the Defendant to prove that it has standing to enforce

   any lien whatsoever against the Debtor.

           Section 3-205 of the Uniform Commercial Code states that “when indorsed in

   blank, an instrument becomes payable to bearer and may be negotiated by transfer of

   possession alone until specially indorsed.” This opens up numerous questions regarding

   when the loan was endorsed in blank, and when the note came into the possession of the

   Defendant. The Defendant has failed to advise this Court regarding the chain of custody of

   this note, although an affidavit filed by the Defendant’s attorney dated April 22, 2019 states

   that he is in possession of the original note. The Defendant has not provided sufficient

   information to determine that it was the true holder of that note at the time of the bankruptcy

   filing, or more importantly at the time of claim disallowance. Furthermore, Rule 1003 of




Case 3:18-ap-90060       Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18                Desc Main
                                  Document     Page 13 of 16
   the Federal Rules of Evidence bars admission of a photocopy if a genuine question is raised

   as to its authenticity.

       D. Standing to Enforce the Deed of Trust is Disputed.

       In the State of Tennessee, it is established law that a note endorsed in blank is “bearer

   paper” and whoever possesses it may enforce it. See Brichant v. Wells Fargo, 616 F. App’x

   786, 789-90 (6th Cir. 2015). Furthermore, the deed of trust follows the note. Whoever owns

   the note owns the deed. Therefore, when the note passes, the deed of trust automatically

   passes with it. Thompson v. Bank of America, 773 F.3d 741 (6th Cir. 2014). See also, Jones

   v. Select Portfolio Servicing, Inc., (6th Cir. 2016). Because the Defendant has failed to

   establish proof that it held the note at the time of the case filing and claim disallowance,

   the Defendant has also failed to establish that it has the standing to enforce the deed of

   trust. As such, summary judgment would be improper without establishing further evidence

   of the chain of custody of the note.

                                           III.   CONCLUSION

           The Defendant has failed to meet its burden to establish that there is no genuine

   issue as to any material fact in this case. With regard to the argument that the Defendant

   was improperly served the Motion to Disallow its Claim filed by the Chapter 13 Trustee,

   the Debtor has shown that the Trustee served the plan as required by Fed R. Bankr.P.

   7004(b)(3) and that there has been no evidence presented that finds the Defendant had no

   actual notice of the bankruptcy or the Motion to Disallow its claim. The situation that has

   resulted from the disallowed proof of claim fits squarely within the language of § 506(d)

   and therefore the lien of the Defendant is void. The Defendant, further, has failed to meet

   its burden to prove that there is no issue of material fact with regard to holding a valid lien




Case 3:18-ap-90060           Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18           Desc Main
                                      Document     Page 14 of 16
   against the Debtor’s residence as it has failed to prove physical possession of the note,

   which was endorsed in blank, at the time the Debtor’s bankruptcy case was filed and claim

   disallowed. As such, the Debtor respectfully requests that the Defendant’s Motion for

   Summary Judgment be denied.



                                        Respectfully submitted,
                                        /s/ Daniel T. Castagna
                                        Daniel T. Castagna, BPR #22721
                                        Attorney for Debtor
                                        Flexer Law PLLC
                                        1900 Church Street, Ste. 400
                                        Nashville, TN 37203
                                        (615) 255-2893
                                        Email: cm-ecf@jamesflexerconsumerlaw.com




Case 3:18-ap-90060     Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18           Desc Main
                                Document     Page 15 of 16
                                CERTIFICATE OF SERVICE

           I hereby certify that on 5/6/2019, I furnished a true and correct copy of the foregoing
   to the following parties in interest (additional notice sent via electronic mail to Trustee and
   U.S. Trustee):


          Henry E. Hildebrand, III                                Electronic
          Chapter 13 Trustee, P.O. Box 190664
          Nashville, TN 37219-0664

          U.S. Trustee                                            Electronic
          318 Customs House, 701 Broadway
          Nashville, TN 37203

          Stephen Taylor                                          U.S. mail first class
          2606 Mercer Place
          Thompsons Station, TN 37179

          Bret Chaness                                            U.S. mail first class
          Attorney for Defendant
          Rubin Lublin TN, PLLC
          3145 Avalon Ridge Place. Ste. 100
          Peachtree Corners, GA 30071



          I have sent out 4 notices. I have mailed 2 notices.

                                                          /s/ Daniel T. Castagna
                                                          Daniel T. Castagna




Case 3:18-ap-90060       Doc 25    Filed 05/06/19 Entered 05/06/19 15:50:18               Desc Main
                                  Document     Page 16 of 16
